Citation Nr: 0003418	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-48 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
September 1992.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  The veteran has moved several times since 
April 1993 and his claim is currently being handled by the 
Regional Office (RO) in Louisville, Kentucky.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's service-connected atrial fibrillation is 
controlled by medication and manifested by no more than 
infrequent severe attacks since discharge from service.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for atrial fibrillation are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7013 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7011 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The veteran's appeal stems from an original rating decision 
grant of service connection for the disability at issue 
wherein the current 10 percent rating was assigned, effective 
the day following separation from service.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote in-service clinical 
histories and findings pertaining to atrial fibrillation 
disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran seeks a rating in excess of 10 percent for his 
atrial fibrillation disability.  The veteran's service 
medical records reveal that the veteran experienced an 
episode of atrial fibrillation in January 1991.  At that time 
the veteran reported a five-year history of palpitations.  
The atrial fibrillation was attributed to stress and to the 
use of antihistamines.  

On initial VA examination subsequent to service, in November 
1992, the examiner noted that the veteran had developed 
atrial fibrillation after a large dose of antihistamines.  It 
was reported that the atrial fibrillation had been controlled 
with Verapamil.  The examination report indicates that the 
veteran did not have any complaints.  Cardiovascular 
examination findings, including heart rhythm and the results 
of an electrocardiogram (ECG), were normal.  The diagnosis 
was history of atrial fibrillation, controlled with 
medication.

Private medical records dated from September 1992 to December 
1993 indicate that the veteran was seen essentially monthly 
and prescribed Verapamil for the treatment of probable 
paroxysmal supraventricular tachycardia.  A September 1992 
ECG was normal.  In October 1992, the veteran reported he had 
not had any problem since being placed on medication for the 
one episode of supraventricular tachycardia.  A January 1993 
record notes that the veteran had palpitations, probably due 
to too much Verapamil.  The remainder of the clinical entries 
do not refer to complaints or findings relative to the 
disability at issue, except that in December 1993, he was 
noted to be on Isoptin for cardiac palpitations.

In a July 1994 letter, the veteran stated that his medication 
only controlled his heart to the extent that he did not have 
to go to the emergency room.  The veteran asserted that he 
could not mow his lawn or go for a ten minute walk without 
his heart going crazy on him.  He further asserted that each 
time he overdid it he had to take two or three days of bed 
rest to be able to move around the house again.

The veteran was examined by Imran K. Niazi, M.D., in August 
1994.  The veteran reported that he had episodes of about 1/2 
an hour where his heart would race at 200 beats a minute.  He 
reported two occasions where his heart beat rapidly but 
irregularly for eight to ten hours and he had to go to the 
emergency room.  In a September 1994 letter Dr. Niazi 
indicated that his testing strongly suggested that the 
veteran's atrial fibrillation was not due to paroxysmal 
supraventricular tachycardia.  Dr. Niazi suspected that the 
veteran's atrial fibrillation resulted from abnormal 
autonomic regulation of the atria.  Dr. Niazi's records 
reveal that the veteran had atrial fibrillation in November 
1995.  The veteran had unilaterally reduced his medication.  
Just as he started jogging he felt the sudden onset or 
irregular fluttering in his chest.  ECG showed atrial 
fibrillation.  The veteran was given intravenous medication 
and hospitalized overnight.  In the morning he had converted 
to sinus rhythm and he was advised to see his doctor again in 
six months.

The veteran appeared before a hearing officer at the RO in 
June 1996.  The veteran testified that he saw a private 
doctor for his atrial fibrillation every three to six months.  
The veteran reported that he occasionally woke up at night 
due to his heart pounding.  The veteran stated that his 
cardiologist had discussed putting him on a pacemaker.  The 
cardiologist had put the veteran on Solotol and Betapace 
medications.

The veteran was afforded a VA examination in July 1996.  The 
veteran reported that he woke up once or twice a month with 
rapid heart rate and fibrillation.  The veteran was taking 
Betapace.  No abnormalities were noted.  The diagnosis was 
atrial fibrillation controlled by medicine.  

On VA examination in October 1998 the veteran was noted to be 
on medication for atrial fibrillation.  The veteran reported 
no episodes during the last two years.  He had had no chest 
pain, no coronary artery disease, and no other complications 
of atrial fibrillation.  Cardiovascular examination was 
normal.  The diagnoses included history of atrial 
fibrillation controlled on medications, with previous 
negative workup regarding identifying an etiology.

Effective prior to January 12, 1998, the veteran's service-
connected atrial fibrillation may be evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7013.  Under that diagnostic 
code, paroxysmal tachycardia, when severe, with frequent 
attacks, is assigned a 30 percent rating.  Where there are 
infrequent attacks, the rating is 10 percent. 

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207- 
65244 (1997).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board notes that the RO properly considered both 
the current and former regulations in evaluating the 
veteran's atrial fibrillation disability.

The revised regulations do not contain a diagnostic code 
specifically for paroxysmal tachycardia.  Rather, Diagnostic 
Code 7010 concerns supraventricular arrhythmias.  Diagnostic 
Code 7010 provides that paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year, documented by ECG or Holter monitor, 
warrants a 30 percent evaluation.  Permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, documented by ECG or Holter 
monitor, warrants a 10 percent evaluation. 

The veteran has only claimed to have needed emergency room 
treatment for his atrial fibrillation on three times since 
discharge from service.  The record does not show that the 
veteran has had more than four episodes of atrial 
fibrillation documented by ECG or Holter monitor in one year.  
In fact no documented episode has been recorded since 
November 1995.  The veteran reported no episodes in two years 
on VA examination in October 1998.  It is clear that since 
discharge from service the veteran has not met the 
requirements for a 30 percent rating under the current 
regulations as he has not had more than four episodes per 
year of atrial fibrillation documented by ECG or Holter 
monitor.  Accordingly, he is not entitled to a rating in 
excess of 10 percent under the current regulations.

With respect to the regulations in effect prior to January 
12, 1998, the Board notes the veteran testified to having 
frequent attacks of atrial fibrillation with small amounts of 
exertion as well as episodes at night, waking him up.  
However, a review of the veteran's medical evidence, both VA 
and private, indicate that the veteran's atrial fibrillation 
disability has been controlled with medication.  The medical 
evidence does not show frequent severe attacks of atrial 
fibrillation as required for a 30 percent rating under the 
regulations in effect prior to January 12, 1998.  
Accordingly, the Board finds that the veteran does not meet 
the criteria for a rating in excess of 10 percent under 
either the current or former criteria for the rating of 
cardiovascular disabilities.  Further, the Board finds that 
staged ratings, as provided for in Fenderson v. West, 12 Vet. 
App. 119 (1999), are not warranted since the veteran did not 
meet any of the criteria for a higher rating for atrial 
fibrillation at any time since discharge from service.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
atrial fibrillation is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

